Citation Nr: 0511060	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-01 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter previously in September 2003 
for additional development.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran served in the Republic of Vietnam from April 
1968 to April 1969.  

3.  The veteran has not submitted competent evidence of 
chronic obstructive pulmonary disease associated with his 
period of active service.  



CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by active service, to include as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  
A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information in a letter dated in March 
2001.  At that time, the RO notified the veteran of the 
information and evidence needed to substantiate a claim of 
service connection.  As a result of this letter, the veteran 
provided additional evidence in support of his claim.  The 
Statement of the Case dated in March 2002 specifically 
included the applicable provisions of the VCAA.  

The VCAA letter provided to the veteran was sent prior to the 
initial rating decision denying the claim.  The initial 
rating decision was issued in May 2001.  The VCAA 
notification letter was sent to the veteran in March 2001.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law as interpreted by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, subsequent to the March 2001 VCAA notification, the 
veteran sent notification in a statement dated in April 2001 
that the VA had all of the evidence that pertained to his 
claim.  This matter has been developed and remanded, and the 
RO then has sent supplemental statements of the case (SSOC) 
on the issue on appeal.  In general, the RO advised the 
veteran to submit any information or evidence pertaining to 
his claim.  Thus, there is no defect, therefore, with respect 
to the VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his service connection claim.  
The examination reports provide the necessary medical 
opinions.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2004).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

In claims filed after June 9, 1998, service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service is prohibited.  38 
U.S.C.A. § 1103 (West 2002).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).  

The veteran had service in the Republic of Vietnam from April 
1968 to April 1969.  Thus, barring evidence to the contrary, 
it is presumed that the veteran was exposed during such 
service to an herbicide agent.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2004).  In this case, the RO granted service 
connection for diabetes mellitus based on herbicide exposure.  
Therefore, exposure to herbicides is conceded.  

Nonetheless, the competent evidence of record does not 
support that the veteran's chronic obstructive pulmonary 
disease was incurred on any basis during his period of 
service.  Initially, the Board notes that service connection 
on a presumptive basis is not warranted in that the veteran's 
disorder is not one of the enumerated disabilities under the 
provisions of 38 C.F.R. § 3.309(e).  Chronic obstructive 
pulmonary disease is not one of the diseases under the 
regulations that provide that service connection may be 
granted on a presumptive basis due to herbicide exposure.  
Id.  Thus, service connection on this basis is denied.  

As noted above, however, such findings do not preclude 
service connection on a direct basis.  Combee v. Brown, 34 
F.3d 1039.  Nonetheless, in this respect, the Board notes 
that the competent evidence of record also does not support 
service connection on a direct basis.  Service medical 
records are silent for any complaints, symptoms, or diagnoses 
of chronic obstructive pulmonary disease.  In a September 
1967 examination report, an episode of pneumonia with no 
sequelae is noted.  In the May 1970 separation report, the 
veteran's prior episode of pneumonia is noted.  Records 
during service document episodes of coughs, bronchial 
disorders, and colds, but nothing with respect to chronic 
obstructive pulmonary disease is noted.  

In VA outpatient records dated from 1985 to 2002, the first 
sign of chronic obstructive pulmonary disease appears in an 
outpatient record dated in May 1999.  This dates the onset of 
chronic obstructive pulmonary disease many years following 
service.  There are no medical records in the intervening 
lapse of time that relate to complaints, symptoms, or 
diagnoses of chronic obstructive pulmonary disease.  

Moreover, in the report from a VA examination report dated in 
January 2001, the examiner reported that the veteran was 
first diagnosed as having pneumonitis in May 1999 with x-ray 
findings compatible with chronic obstructive pulmonary 
disease.  The examiner noted that the veteran had a history 
of cigarette smoking since 1968.  The examiner diagnosed 
chronic obstructive pulmonary disease, mild, in a long-time 
smoker.  

VA outpatient records dated from January to February 2002 
show that the veteran still continued to use tobacco.  

In the report from the VA examination conducted in April 
2002, the examination primarily focused on diabetes mellitus.  
It is noted that the veteran's lungs were clear.  

In VA outpatient records dated from 2002 to 2004, it is noted 
that the veteran continued to use tobacco and diagnoses of 
mild chronic obstructive pulmonary disease are indicated.  

The Board emphasizes that service connection for the 
veteran's chronic obstructive pulmonary disease based on his 
use of tobacco is not available under the prevailing law and 
regulations.  38 U.S.C.A. § 1103.  

Moreover, in light of the facts of this case, service 
connection for chronic obstructive pulmonary disease on a 
direct basis is denied.  The competent evidence of record 
does not support that his disorder was incurred during his 
period of service.  Neither the service medical records nor 
the records following service substantiate inservice 
incurrence.  The first sign of chronic obstructive pulmonary 
disease occurred remote in time from his separation from 
service, and there was nothing to show complaints or symptoms 
in the intervening period.  

Furthermore, there is no link or any suggestion that the 
veteran's chronic obstructive pulmonary disease occurred as a 
result of service.  All VA outpatient records and VA 
examination reports mention the veteran's longstanding 
history of tobacco use without any mention of a correlation 
between his pulmonary disorder and service.  Additionally, 
the veteran in this case has not shown evidence of the 
requisite degree of medical training and knowledge to render 
his own assertions as to diagnosis or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 494, 496 (1992).  Thus, 
although he contends that his chronic obstructive pulmonary 
disease was incurred during service, there is no competent 
evidence to substantiate his allegations.  

As the preponderance of the evidence is against the claim, 
there is no basis for reasonable doubt under the 
circumstances of this case.  38 U.S.C.A. § 5107.  Thus, the 
veteran's claim of service connection for chronic obstructive 
pulmonary disease is denied.  


ORDER

Service connection for chronic obstructive pulmonary disease, 
to include as a result of herbicide exposure is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


